EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Timothy J. Meagher (Reg. No. 39,302) on 04/28/2021.


(Currently Amended)  A method for facilitating a client device to synchronize streaming and processing a second stream to streaming and processing a first stream, wherein the first stream and the second stream are part of a group of streams, wherein the streams of the group are associated with a common content timeline, and wherein the method comprises:
-	buffering the second stream in a data storage;
-	receiving a request for streaming a content part of the second stream to the client device, the request being indicative of a selected time point on the common content timeline from which point onwards the second stream is to be processed;
-	after receiving the request indicative of the selected time point, transcoding the content part of the second stream to obtain a transcoded second stream, wherein the transcoding is configured to create a random access point in the transcoded second stream from which point onwards the client device is able to decode the transcoded second stream, wherein the random access point is nearer in time to the selected time point than any random access point of the second stream;
-	streaming the transcoded second stream to the client device; and
-	streaming the second stream to the client device.


(Original) The method according to claim 1, wherein the random access point is created as an independently decodable frame positioned on the common content timeline immediately preceding, immediately following or directly at the selected time point.
(Previously Presented) The method according to claim 1, further comprising receiving an indication from the client device of the selected time point in the form of a byte range or a content timecode in the common content timeline.
(Previously Presented) The method according to claim 1, further comprising:
-	generating a media description identifying the second stream, the media description being indicative that the second stream may be requested by the client device having a determinable random access point at or within a neighborhood of a time point in the common content timeline which is selectable by the client device; and
-	providing the media description to the client device.








(Previously Presented) The method according to claim 1, further comprising:
-	generating a media description identifying i) the second stream ii) the transcoded second stream as an alternative representation of the second stream, and iii) at least the random access point in the transcoded second stream;
-	providing the media description to the client device to enable the client device to request the transcoded second stream instead of the second stream on the basis of the random access point in the transcoded second stream being nearer in time to the selected time point than any random access point of the second stream.
(Original) The method according to claim 5, wherein the media description identifies the random access point as a byte range or a content timecode.
(Previously Presented) The method according to claim 1, wherein the transcoded second stream consists of independently decodable frames.
(Previously Presented) The method according to claim 1, wherein the group of streams represents:
-	a Virtual Reality (VR) video; or
-	different camera angles of a multi-camera recording.



(Currently Amended) A  facilitate a client device to synchronize streaming and processing a second stream to streaming and processing a first stream, wherein the first stream and the second stream are part of a group of streams, wherein the streams of the group are associated with a common content timeline, by: -	buffering a second stream in a data storage;-	receiving a request for streaming a content part of the second stream to a client device, the request being indicative of a selected time point on a common content timeline from which point onwards the second stream is to be processed;-	after receiving the request indicative of the selected time point, transcoding the content part of the second stream to obtain a transcoded second stream, wherein the transcoding is configured to create a random access point in the transcoded second stream from which point onwards the client device is able to decode the transcoded second stream, wherein the random access point is nearer in time to the selected time point than any random access point of the second stream;-	streaming the transcoded second stream to the client device; and-	streaming the second stream to the client device 

(Currently Amended) A network element configured to facilitate a client device to synchronize streaming and processing a second stream to streaming and processing a first stream, wherein the first stream and the second stream are part of a group of streams, wherein the streams of the group are associated with a common content timeline, and wherein the network element comprises:
-	a data storage configured to buffer the second stream;
-	a network interface configured to receive a request for streaming a content part of the second stream to the client device, the request being indicative of a selected time point on the common content timeline from which point onwards the second stream is to be processed;
- 	a processor configured to, after the receiving of the request indicative of the selected time point, transcode the content part of the second stream to obtain a transcoded second stream, and to create a random access point in the transcoded second stream from which point onwards the client device is able to decode the transcoded second stream, wherein the random access point is nearer in time to the selected time point than any random access point of the second stream;
wherein the network interface is further configured to stream the transcoded second stream to the client device and to stream the second stream to the client device.


(Original) The network element according to claim 10, further comprising a network interface configured to receive the second stream via a network from a stream source, wherein the network element is one of:
-	a network cache;
-	a network proxy;
- 	a node in a Content Delivery Network (CDN);
-	a home gateway;
-	a Mobile Edge Computer (MEC); 
- 	a DASH Aware Network Element (DANE); and
-	a Media Aware Network Element (MANE).












(Currently Amended) A client device configured for streaming and processing a selected stream of a group of streams, wherein the streams of the group are associated with a common content timeline, and wherein the client device comprises:
-	a network interface to a network for receiving said selected stream; and
-	a processor configured to:
	-	determine, when processing a first stream of the group of streams, a selected time point on the common content timeline from which point onwards a second stream of the group of streams is to be processed;
	-	indicate the selected time point via the network interface to a network element which is buffering the second stream to cause the network element to transcode a content part of the second stream to obtain a transcoded second stream having a random access point at or within a neighborhood of the selected time point, wherein the random access point is nearer in time to the selected time point than any random access point of the second stream;
-	upon receiving the transcoded second stream, start processing the transcoded second stream at the random access point in the transcoded second stream; and
-	switch processing from the transcoded second stream to the second stream at a subsequent random access point in the second stream.
(Cancelled)
(Cancelled)
(Previously Presented) The client device according to claim 12, wherein the client device is further configured to:
-	receive a media description identifying the second stream, the media description further comprising an indication that the second stream may be requested by the client device having a random access point at or within a neighborhood of a time point in the content timeline which is selectable by the client device; and
-	indicate the selected time point to the network element as part of a request for streaming the second stream.
(Previously Presented) The client device according to claim 12, wherein the client device is further configured to:
-	receive a media description identifying i) the second stream, ii) the transcoded second stream as an alternative representation of the second stream, and iii) at least the random access point in the transcoded second stream; and
-	request the transcoded second stream instead of the second stream on the basis of the random access point in the transcoded second stream being nearer in time to the selected time point than any random access point of the second stream.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to teach or to reasonably disclose “a method that involves receiving a request for streaming a content part of a stream to a client device, where the request is indicative of a selected time point on a common content timeline from which point onwards the stream is to be processed. A portion of the stream is transcoded to obtain a transcoded stream, where the transcoding creates a random access point in the transcoded stream from which point onwards the client device is able to decode the transcoded stream, where the random access point is nearer in time to the selected time point than random access point of the stream. The transcoded stream is streamed to the client device and the stream upon which the transcoding occurred”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY BANTAMOI/           Examiner, Art Unit 2423